Title: From George Washington to Timothy Pickering, 11 September 1795
From: Washington, George
To: Pickering, Timothy


          
            Dear Sir,
            Baltimore 11th Sep. 1795
          
          The extreme badness of the Roads prevented my arrival at this place until nine oclock this morning, of course too late for the Mail of this day—Monday therefore being next Post day, which will occasion a delay of three days—and this probably the loss of a passage to Europe of one of the setts of Letters, herewith enclosed, I have thought it best to return them by Express; and have accordingly requested the Post master of this to do it. The Express he says shall be in to morrow night—the cost of wch you will pay. Yours always
          
            Go: Washington
          
        